Case: 10-60767     Document: 00511603469         Page: 1     Date Filed: 09/15/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 15, 2011
                                     No. 10-60767
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ELISHA JOSHUA NUNNERY,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:10-CR-16-1


Before HIGGINBOTHAM, DAVIS and ELROD, Circuit Judges.
PER CURIAM:*
        Elisha Joshua Nunnery appeals the district court’s denial of his motion to
suppress evidence found inside an unlocked glove compartment during an
inventory search. In considering a ruling on a motion to suppress, this court
generally reviews a district court’s conclusions on Fourth Amendment issues de
novo and its factual findings for clear error. United States v. Gomez-Moreno, 479
F.3d 350, 354 (5th Cir. 2007). Because Nunnery failed to make the argument
that the inventory search did not comply with articulated standardized

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-60767    Document: 00511603469       Page: 2   Date Filed: 09/15/2011

                                   No. 10-60767

procedure in the district court, this court’s review of the issue is limited to plain
error. See United States v. Stevens, 487 F.3d 232, 238 (5th Cir. 2007).
      Inventory searches are excepted from the warrant requirement because
they are not designed to uncover evidence of criminal activity and because they
serve the “caretaking purposes” of protecting the owner’s property while it is in
police custody, protecting the police against claims of lost or stolen property, and
protecting the police and the public from potential danger. United States v.
Andrews, 22 F.3d 1328, 1334 (5th Cir. 1994). Inventory searches must be
conducted according to standard regulations and procedures, consistent with the
proper purpose of noninvestigative inventory searches. See Florida v. Wells, 495
U.S. 1, 4-5 (1990); See also Colorado v. Bertine, 479 U.S. 367, 374 (1987). An
officer’s unrebutted testimony that he acted in accordance with standard
inventory procedures is sufficient to establish the validity of an inventory search.
United States v. Bullock, 71 F.3d 171, 178 (5th Cir. 1995).
      Evaluating the evidence in the light most favorable to the prevailing party,
we conclude that the district court’s determination that the evidence was found
pursuant to a valid inventory search was not plainly erroneous. See Troop, 514
F.3d at 409; Stevens, 487 F.3d at 238. The investigating officer testified that he
conducted an inventory search and as to the rationale for the search, and the
district court was entitled to credit that testimony. See United States v. Garza,
118 F.3d 278, 283 (5th Cir. 1997); Bullock, 71 F.3d at 178. Alternatively, we
conclude that the search of the vehicle, which was done incident to Nunnery’s
arrest for marijuana possession, was valid. See Arizona v. Gant, 129 S. Ct. 1710,
1721 (2009); Gomez-Moreno, 479 F.3d at 354. The judgment is AFFIRMED.




                                         2